 

Exhibit 10.3

MGM Resorts International

THIRD AMENDMENT TO CREDIT AGREEMENT

This THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of May
4, 2015 and entered into by and among MGM RESORTS INTERNATIONAL, a Delaware
corporation (the “Company”), MGM GRAND DETROIT, LLC, a Delaware limited
liability company (“Detroit”), BANK OF AMERICA, N.A., as Administrative Agent,
at the direction of and on behalf of the Lenders described in Section 2.A
hereof, and, for purposes of Section 4 hereof, the Guarantors (as defined in
Section 4 hereof) listed on the signature pages hereof, and is made with
reference to that certain Amended and Restated Credit Agreement dated as of
December 20, 2012 (as amended prior to the date hereof, the “Credit Agreement”),
by and among Company, Detroit, Lenders and the Administrative
Agent.  Capitalized terms used herein without definition shall have the same
meanings herein as set forth in the Credit Agreement.

Section 1. AMENDMENTS

A. Subject to the fulfillment of the condition precedent set forth in Section 2,
Section 1.01 of the Credit Agreement is hereby amended by deleting clause (b) of
the definition of “Change of Control” in its entirety and replacing it with the
following text:

“(b) [Reserved.]”

Section 2. CONDITIONS TO EFFECTIVENESS

This Amendment shall become effective only upon the satisfaction of the
following conditions precedent (the date of satisfaction of such conditions
being referred to herein as the “Third Amendment Effective Date”):

A. The Administrative Agent shall have received an executed written consent
approving the amendments and consents set forth herein and authorizing the
Administrative Agent to enter into this Amendment from Lenders constituting the
Required Lenders.

B. The Company shall have paid to the Administrative Agent the amendment fees
required to be paid under the fee letter entered into between the Company and
the Administrative Agent in connection with this Amendment.

Section 3. COMPANY’S REPRESENTATIONS AND WARRANTIES

In order to induce the Administrative Agent, on behalf of the Lenders, to enter
into this Amendment, each Loan Party represents and warrants to each Lender and
the Administrative Agent that the following statements are true, correct and
complete:

 

 

 

 

--------------------------------------------------------------------------------

 

A. Corporate Power and Authority. Each Loan Party has all requisite corporate or
other organizational power and authority to enter into this Amendment and each
Borrower has all requisite corporate or other organizational power and authority
to carry out the transactions contemplated by, and perform its obligations
under, the Credit Agreement as amended by this Amendment (the “Amended
Agreement”).

B. Authorization of Agreements. Each of the Loan Parties has taken all necessary
corporate or other organizational action to authorize the execution and delivery
of this Amendment and each Borrower has taken all necessary organizational
action to authorize the performance of the Amended Agreement.

C. No Conflict. The execution and delivery of this Amendment by each Loan Party
and the performance of the Amended Agreement by the Borrowers do not and will
not:

 

(i) require any consent or approval not heretofore obtained of any member,
partner, director, stockholder, security holder or creditor of such party;

 

(ii) violate or conflict with any provision of such party’s charter, articles of
incorporation, operating agreement or bylaws, as applicable, any provision of
the indentures governing the public Indebtedness of the Borrowers and the
Restricted Subsidiaries;

 

(iii) result in or require the creation or imposition of any Lien upon or with
respect to any Property of the Borrowers and the Restricted Subsidiaries, other
than Liens permitted by Section 8.03 of the Credit Agreement; and

 

(iv) violate any Requirement of Law applicable to such party.

D. Governmental Consents. Except as obtained or made on or prior to the Third
Amendment Effective Date, and except for the approval of the Illinois Gaming
Control Board with respect to Nevada Landing Partnership and of the Nevada
Gaming Commission in respect of the pledges of equity securities granted on the
Closing Date (subject to such approval), no authorization, consent, approval,
order, license or permit from, or filing, registration or qualification with,
any Governmental Authority is or will be required to authorize or permit under
applicable Laws the execution or delivery of this Amendment by the Loan Parties
or the performance, validity or enforceability of the Amended Agreement by or
against the Borrowers.

E. Binding Obligation. This Amendment has been duly executed and delivered by
each Loan Party and the Amended Agreement is the legal, valid and binding
obligation of each Borrower, enforceable against each Borrower in accordance
with its terms, except as enforcement may be limited by Debtor Relief Laws,
Gaming Laws or equitable principles relating to the granting of specific
performance and other equitable remedies as a matter of judicial discretion.

F. Absence of Default. On the Third Amendment Effective Date, no Default shall
exist or will result from the execution of this Amendment.

 

 

 

2

--------------------------------------------------------------------------------

 

G. Representation and Warranties from Credit Agreement. The representations and
warranties of the Borrowers contained in Article V of the Credit Agreement are
true and correct in all material respects on and as of the Third Amendment
Effective Date to the same extent as though made on and as of such date, except
to the extent such representations and warranties specifically relate to an
earlier date, in which case they were true and correct in all material respects
on and as of such earlier date.

Section 4. ACKNOWLEDGEMENT AND CONSENT

Each Person listed on the signatures pages hereof (each, a “Guarantor”) hereby
acknowledges and agrees that the Guaranty, each Collateral Document and each
other Loan Document (each, a “Credit Support Document”) to which it is a party
or otherwise bound shall continue in full force and effect and that all of its
obligations thereunder shall be valid and enforceable and shall not be impaired
or limited by the execution or effectiveness of this Amendment.  Each Guarantor
represents and warrants that all representations and warranties contained in the
Credit Support Documents to which it is a party or otherwise bound are true,
correct and complete in all material respects on and as of the Third Amendment
Effective Date to the same extent as though made on and as of that date, except
to the extent such representations and warranties specifically relate to an
earlier date, in which case they were true, correct and complete in all material
respects on and as of such earlier date.  Each Guarantor acknowledges and agrees
that (i) notwithstanding the conditions to effectiveness set forth in this
Amendment, such Guarantor is not required by the terms of the Credit Agreement
or any other Loan Document to consent to the amendments to the Credit Agreement
effected pursuant to this Amendment and (ii) nothing in the Credit Agreement,
this Amendment or any other Loan Document shall be deemed to require the consent
of such Guarantor to any future amendments to the Credit Agreement.

Section 5. MISCELLANEOUS

A. Reference to and Effect on the Credit Agreement and the Other Loan Documents.
On and after the Third Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Amended Agreement.  Except as specifically amended by this Amendment, the Credit
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed.  The execution, delivery and performance of
this Amendment shall not, except as expressly provided herein, constitute a
waiver of any provision of, or operate as a waiver of any right, power or remedy
of Administrative Agent or any Lender under, the Credit Agreement or any of the
other Loan Documents.

B. Loan Document. This Amendment shall constitute a Loan Document for all
purposes under the Credit Agreement and the other Loan Documents.

 

 

 

3

--------------------------------------------------------------------------------

 

C. Headings. Section and subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.

D. Applicable Law. THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE
OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF
OR RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL
EACH BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

E. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

[Remainder of page intentionally left blank]

 

 

 

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

Borrowers:

 

MGM RESORTS INTERNATIONAL

 

By:

/s/ Daniel J. D’ Arrigo

Name:

Daniel J. D’ Arrigo

Title:

Executive Vice President, Chief

 

Financial Officer and Treasurer

 

 

MGM GRAND DETROIT, LLC

 

By:

/s/ Daniel J. D’ Arrigo

Name:

Daniel J. D’ Arrigo

Title:

Treasurer

 

 

 

[Signature Page to Third Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

Guarantors:

 

1.

350 Leasing Company I, LLC

2.

350 Leasing Company II, LLC

3.

450 Leasing Company I, LLC

4.

550 Leasing Company I, LLC

By: Mandalay Resort Group, its sole member

5.

550 Leasing Company II, LLC

6.

AC Holding Corp.

7.

AC Holding Corp. II

8.

Arena Land Holdings, LLC

9.

Aria Resort & Casino, LLC

10.

Beau Rivage Resorts, Inc.

11.

Bellagio, LLC

12.

Bungalow, Inc.

13.

Circus Circus Casinos, Inc.

14.

CityCenter Facilities Management, LLC

15.

CityCenter Realty Corporation

16.

Destron, Inc.

17.

Diamond Gold, Inc.

18.

Galleon, Inc.

19.

Gold Strike L.V

By: M.S.E Investments, Incorporation, its Partner

By: Diamond Gold, Inc., its Partner

20.

Grand Laundry, Inc.

21.

Las Vegas Arena Management, LLC

22.

LV Concrete Corp.

23.

MAC, Corp.

24.

Mandalay Corp.

25.

Mandalay Employment, LLC

By: Mandalay Resort Group, its sole member

26.

Mandalay Place

27.

Mandalay Resort Group

28.

Metropolitan Marketing, LLC

29.

MGM Grand Condominiums, LLC

30.

MGM Grand Condominiums II, LLC

31.

MGM Grand Condominiums III, LLC

32.

MGM Grand Detroit, Inc.

33.

MGM Grand Hotel, LLC

34.

MGM Hospitality, LLC

35.

MGM International, LLC

36.

MGM Resorts Advertising, Inc.

37.

MGM Resorts Aircraft Holdings, LLC

38.

MGM Resorts Arena Holdings, LLC

39.

MGM Resorts Aviation Corp.

40.

MGM Resorts Corporate Services

[Signature Page to Third Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 

 

41.

MGM Resorts Development, LLC

42.

MGM Resorts Festival Grounds, LLC

43.

MGM Resorts Festival Grounds II, LLC

44.

MGM Resorts International Design

45.

MGM Resorts International Global Gaming Development, LLC

46.

MGM Resorts International Marketing, Inc.

47.

MGM Resorts International Operations, Inc.

48.

MGM Resorts Land Holdings, LLC

49.

MGM Resorts Macao, LLC

50.

MGM Resorts Management and Technical Services, LLC

51.

MGM Resorts Manufacturing Corp.

52.

MGM Resorts Mississippi, Inc.

53.

MGM Resorts Online, LLC

54.

MGM Resorts Regional Operations, LLC

55.

MGM Resorts Retail

56.

MGM Resorts Sub 1, LLC

57.

MGM Resorts Sub 2, LLC

58.

MGM Resorts Sub 3, LLC

59.

MGM Resorts Sub 4, LLC

60.

MGM Resorts Sub 5, LLC

61.

MGM Springfield, LLC

62.

MH, Inc.

63.

Mirage Leasing Corp.

64.

Mirage Laundry Services Corp.

65.

Mirage Resorts, Incorporated

66.

M.I.R. Travel

67.

MMNY Land Company, Inc.

68.

MRGS, LLC

69.

M.S.E. Investments, Incorporated

70.

Nevada Landing Partnership

By: Diamond Gold Inc., a Partner

By: M.S.E. Investments, Incorporated, a Partner

71.

New Castle Corp.

72.

New PRMA Las Vegas, LLC

73.

New York-New York Hotel & Casino, LLC

74.

New York-New York Tower, LLC

75.

OE Pub, LLC

76.

Park District Holdings, LLC

77.

PRMA, LLC

78.

PRMA Land Development Company

79.

Project CC, LLC

80.

Ramparts, Inc.

81.

Signature Tower 1, LLC

82.

Signature Tower 2, LLC

83.

Signature Tower 3, LLC

84.

The Crystals at CityCenter Management, LLC

[Signature Page to Third Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 

85.

The Mirage Casino-Hotel

86.

The Signature Condominiums, LLC

87.

Tower B, LLC

88.

Tower C, LLC

89.

Vendido, LLC

By: The Signature Condominiums, LLC, its sole member

90.

Vdara Condo Hotel, LLC

91.

Victoria Partners

By: MRGS LLC, its Partner

92.

VidiAd

93.

Vintage Land Holdings, LLC

94.

Vintage Land Holdings II, LLC

[The remainder of this page is intentionally left blank. Signature on the
following page.]

[Signature Page to Third Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 

 

By:

/s/ Daniel J. D’ Arrigo

Name:

Daniel J. D’ Arrigo

Title:

Treasurer of each of the foregoing

[Signature Page to Third Amendment to Credit Agreement]

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A., as

Administrative Agent

 

By:

/s/ DeWayne D. Rosse

Name:

DeWayne D. Rosse

Title:

Assistant Vice President

 

[Signature Page to Third Amendment to Credit Agreement]